Citation Nr: 1433418	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected status post arthroscopy with debridement and repair of the biceps tendon of the right shoulder (formerly rated as tendonitis, right shoulder with limitation of motion and weakness, also claimed as superior labral tear from anterior to posterior (SLAP) tear in the bicep tendon)(major), currently evaluated as 20 percent disabling.

2.  Entitlement to a separate rating for scars secondary to his service-connected status post arthroscope with debridement and repair of the biceps tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from February 1995 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied an increased rating for the service-connected right shoulder disability and denied service connection for a left shoulder disability.  Jurisdiction over the case was subsequently transferred to the Hartford, Connecticut RO.  The Veteran disagreed with this decision in September 2009, and a statement of the case (SOC) was issued in February 2010.  He perfected a timely appeal on these issues in February 2010. 

As noted in the September 2013 Board remand, the record also reflects the issuance of an SOC in July 2010 on the issues of entitlement to a higher rating for a right ankle disability and entitlement to service connection for posttraumatic stress disorder, left knee pain, right knee pain, left ankle pain, and bilateral pes planus.  The Veteran, however, did not perfect an appeal on these issues through filing VA Form 9 or correspondence containing the necessary information.  Accordingly, these issues are not before the Board.  See 38 C.F.R. § 20.200 (2013) ("An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.").

In September 2013, the Board remanded the issues of entitlement to service connection for a left shoulder disorder and entitlement to an increased rating for service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder for further development.  During the pendency of the appeal, an April 2014 rating decision granted the Veteran service connection for degenerative joint disease of the left shoulder, status post SLAP repair, and assigned an initial rating of 20 percent effective February 4, 2009.  Therefore, the Board finds that the issue of entitlement to service connection for a left shoulder disorder has been fully granted and the issue is no longer before the Board. 

The Board notes that the issue of entitlement to a separate rating for a scar secondary to the service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder was not previously before the Board but is part and parcel of the issue on appeal and, therefore, is a separate issue on appeal as now listed on the title page.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file; there is an August 2013 brief  by the Veteran's representative and additional VA treatment records and these have been reviewed by the RO in the April 2014 supplemental SOC (SSOC). 

The issue of separate rating for a scar secondary to the service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's status post arthroscopy with debridement and repair of the biceps tendon of the right shoulder, major shoulder, is not manifested by motion limited to 25 degrees from the side. 


CONCLUSIONS OF LAW

The criteria for an increased rating of 20 percent for service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-03 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In a claim for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, February 2009 letters and an April 2009 letter, sent prior to the initial unfavorable decision issued in August 2009, and a December 2009 post-rating letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2009, April 2009, and December 2009 letters advised him of the information and evidence necessary to establish an effective date.  

While the December 2009 letter was issued after the initial August 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of an SOC could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2009 letter was issued, the Veteran's claim was readjudicated in the February 2010 SOC and the April 2014 SSOC.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was afforded VA examinations in May 2009 and November 2013 in conjunction with his increased rating claim on appeal.  The Board finds that the November 2013 examination is adequate in order to evaluate the issue being decided on appeal (although inadequate for evaluating the scarring aspects) as it includes an interview with the Veteran, a review of the record and a full physical examination addressing the relevant rating criteria.  

Since the November 2013 VA examination, the Board finds no credible lay or medical evidence demonstrating or alleging an increased severity since this examination.  Thus, there is no duty to provide further medical examination on the increased rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In September 2013, the Board remanded the Veteran's claim in order to contact the Veteran and obtain authorization forms in order to obtain private treatment records, to obtain VA treatment records, to afford the Veteran a new VA examination, and to readjudicate his claim.  The RO contacted the Veteran in October 2013 and, in November 2013 and March 2014, the Veteran responded with an authorization form to obtain private treatment records - which were then obtained in November 2013 and March 2014.  The Veteran's VA treatment records were obtained and associated with the Veteran's claims file.  The Veteran was afforded a VA examination in November 2013 which is adequate for the issue being decided on appeal, and the Veteran's claim was readjudicated in the April 2014 SSOC.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the claim herein decided.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart, supra.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   See generally 38 U.S.C.A. § 5110(b)(2). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The August 2009 rating decision continued the Veteran's 20 percent disability rating for his service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder.  The Veteran currently holds a 20 percent disability rating under DC 5024-5201.  The Board notes that a careful review of the Veteran's medical files revealed that his right shoulder is his major shoulder. 

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity. 

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  Normal internal rotation and external rotations of the shoulder are to 90 degrees.  38 C.F.R. § 4.71, Plate 1. 

Historically, the Veteran was treated for right shoulder pain diagnosed as a deltoid muscle strain.  His December 1998 separation examination was significant for findings of pain with abduction of the right arm greater than 100 degrees and positive impingement.  His initial VA examination in March 1999 generally noted that the Veteran's massive musculature with essentially normal findings complicated an accurate diagnosis.  However, the Veteran's report of right shoulder was deemed credible warranting an assessment of possible rotator cuff tendinitis, symptomatic, but not mechanically significant.

An April 1999 RO rating decision granted service connection for right shoulder tendonitis and awarded an initial 10 percent rating under DC 5024 (tenosynovitis rated under limitation of affected parts or as arthritis).

In pertinent part, the Veteran submitted a statement in July 2004 reporting a history of surgical repair of a biceps tendon tear.  Subsequently, the RO received private medical records reflecting that the Veteran underwent arthroscopic debridement of a labral tear and a biceps tear in March 2000.  His post-surgical symptomatology was described as having some achiness in his shoulder.

VA examination in May 2004 was significant for the Veteran's complaint of right shoulder pain associated with numbness which radiated to the fingers.  He described decreased range of motion, weakness and stiffness.  He denied a history of dislocation symptoms.  Physical examination was significant for right anterior shoulder pain over his biceps tendon and positive Neer's and Hawkin's tests.  There was no crepitus, erythema or deformity.  His range of motion was within normal limits which was not altered with repetitive testing.  He had 5/5 strength.  The examiner diagnosed right shoulder impingement status post arthroscopy with debridement and repair of the biceps tendon and degenerative joint disease of the acromioclavicular (AC) joint.

On VA examination in October 2004, the Veteran described chronic right shoulder pain which prevented sleeping on the shoulder.  The examiner found tendonitis of the right shoulder manifested by tenderness in the anterior deltoid groove and a slight weakness in abduction and adduction against strong resistance.  It was noted that there was a slight irregularity of the glenoid rim.

A January 2005 RO rating decision awarded a 20 percent rating for tendonitis of the right shoulder with limitation of motion and weakness under DC 5024-5201.

In pertinent part, private treatment records in 2007 included a diagnosis of right shoulder rotator cuff tendinopathy and subacromial bursitis associated with impingement.  The Veteran had described pain in his right shoulder in the subdeltoid area and anteriorly which was worse with abduction, forward flexion and reaching above his head.  He received injections of Depo-medrol.  He was noted to have 5/5 strength with positive O'Brien's, Neer's and Hawkin's tests.  In February 2008, his right shoulder was described as within functional limits (WFL).

The Veteran filed his current claim for an increased rating in February 2009 reporting a SLAP tear in his biceps tendon.  In pertinent part, a January 2009 VA clinic record noted the Veteran's complaint of right shoulder pain.  He reported working out with weights 4-5 times per week.  Examination described the right shoulder as abnormal (a) to palpation with crepitus on extension.  Otherwise, he had normal (n) findings for stability and muscle strength.

On VA examination in May 2009, the examiner noted that the Veteran did not complain of much discomfort in the right shoulder other than limitation of motion.  On examination, his range of motion for forward flexion was to 160 degrees with severe discomfort at 160 degrees.  After four repetitions, there was end pain and limited motion but there was no weakness, fatigue, or lack of endurance.  His abduction was to 160 degrees with significant discomfort at 160 degrees and there was no weakness, fatigue, or lack of endurance.  A two pound weight was used and the limitations were obvious with forward flexion and abduction limited to 150 degrees, external rotation was to 90 degrees, and shoulder internal rotation was to 90 degrees; there was no pain, weakness, fatigue or lack of endurance.  No crepitation was identified on examination but it was obvious that he had it occasionally.   He worked as a security officer and his occupation was not at all compromised and his activities of daily living were not affected.  There was no increase of pain on repetitive movements unless he reached the limitations of movements as described.  There was no history of any flare-ups and no history of hospitalization.  

A July 2009 VA clinic record noted a bony prominence over the right clavicle.  

At a November 2013 VA examination, the Veteran described overuse of his left extremity due to his right shoulder disability.  He described daily flare-ups of 6/10 severity.  HE was diagnosed with degenerative joint disease of the shoulder and right shoulder impingement.  The Veteran's range of motion for flexion was to 150 degrees with pain at 150 degrees and abduction was to 150 degrees with painful motion at 150 degrees; after repetitive motion his range of motion was to 150 degrees for flexion and 145 degrees for abduction.  He had functional loss and/or functional impairment that was manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement.  He had localized tenderness on palpation of joints/soft tissues/bicep tendons, but no guarding.  His muscle strength was normal for both abduction and forward flexion.  He did not have ankylosis.  His shoulder condition impacted his ability to work because he had difficulty lifting arms above the shoulder to perform tasks of moving objects above his head.  He often carried information on clients that required lifting and moving boxes and it became difficult as a result of his shoulder pain.  

In order for the Veteran to warrant an increased rating, there needs to be evidence of motion limited to 25 degrees from the side.  However, in May 2009 and November 2013, the Veteran's range of motion was to 160 degrees and 150 degrees, respectively, for flexion and 160 degrees and 150 degrees, respectively, for abduction.  In addition, although after repetitive use the Veteran had additional limitations of motion to 150 degrees for flexion and 145 degrees for abduction that is not indicative of a rating higher than 20 percent.  Thus, the Board finds that the Veteran does not warrant an increased rating.  

The Board notes that DCs 5200, 5202, and 5203 also pertain to the shoulder.  However, there is no evidence of ankylosis of the scapulohumeral articulation (DC 5200) or fibrous union of the humerus (DC 5202); the maximum scheduler rating under DC 5203 is 20 percent.  Thus, the Board finds that he does not warrant an increased rating under any other diagnostic criteria. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that resulted in a higher limitation of motion.  In this respect, the Veteran credibly reports right shoulder pain with crepitus and weakness.  His physical examinations, at times, have been significant for slight right shoulder weakness with positive Hawkin's, O'Brien's and Neer's tests. 

However, the May 2009 and November 2013 VA examinations only showed additional limitation of motion of 10 degrees to 150 degrees for flexion and 5 degrees to 145 degrees for abduction on repetitive testing.  The examiner's provided opinion that his range of motion was not limited by fatigue, weakness, and incoordination.  While the Veteran's motion has been additionally limited by pain, the preponderance of the evidence establishes that his functional impairment on use does not meet, or more nearly approximate, the criteria for limitation of motion 25 degrees from the side.  Notably, the Veteran himself has not described limitation of motion this severe.  Rather, the Veteran's describes functional impairments with overhead use.  Thus, the Board finds that the currently assigned 20 percent rating contemplates any disability due to pain on limitation of motion.   

In light of the history of surgical repair of the labrum and biceps tendon, the Board has also given consideration as to whether a separate or higher rating may be assigned due to muscle injury.  

The word labrum refers to the anatomic nomenclature for an edge, brim or liplike structure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 998 (30th ed. 2003). As it pertains to the shoulder, the labral tear represents a tear in the ring of fibrocartilage attached to the rim of the glenoid cavity of the scapula.  Id.  Thus, the Board determines that the Veteran's history of labral tear in the right shoulder does not involve a muscle injury which warrants consideration of the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56.  Similarly, the criteria of 38 C.F.R. § 4.56 would not be applicable to a history of biceps tendon repair.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder.  His report of right shoulder pain with limitation of motion, weakness and crepitus is credible and consistent with the medical evidence of record.

However, as concerns the severity of his disability as determined by VA rating criteria, the Board places significantly greater probative to the medical evidence of record offering detailed specific specialized determinations pertinent to the rating criteria according to specialized education and training.  Notably, VA examiners determine range of motion with use of a goniometer and the Veteran has not described limitation of motion of 25 degrees from side, ankylosis, dislocation, etc., which could support a higher rating still.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration in consideration with the criteria discussed above.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Veteran reports right shoulder pain with limitation of motion, weakness and crepitus.  While he does have pain on use, he reports being fully able to function at work and having no significant functional impairments with activities of daily living.  In fact, he continues to lift weights 4 to 5 times per week.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated as his 20 percent rating contemplates limitation of motion with functional limitations on use.  Overall, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. 

Finally, the Board notes that the Veteran has reported working throughout this appeal period.  He has not alleged that his right shoulder disability precludes him from obtaining and maintaining substantially gainful employment.  At this time, the Board is of the opinion the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised during the appeal period.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In reaching this decision, the Board has considered the benefit of the doubt doctrine.  To the extent that the Board has denied higher rating for his service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder, the Board finds that the preponderance of the evidence is against such this claim As such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

An increased rating in excess of 20 percent for the service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In September 2013, the Board remanded the Veteran's service-connected status post arthroscope with debridement and repair of the biceps tendon of the right shoulder for a VA examination that included a directive for the VA examiner to identity and describe in detail any scarring residuals from the arthroscopic surgery.  The November 2013 VA examiner stated that the Veteran had scars that were painful and/or unstable, or the total area of all related scars greater than 39 square centimeters.  It was later noted that the Veteran had four scars on his right upper extremity; they were noted to be 6 centimeters, 2 centimeters, 2 centimeters, and 1 centimeter.  However, only the locations for the first two scars were noted and they were the posterior linear scar on the right shoulder and a scar at 2 o'clock.  

The Board notes that the Veteran had a previous VA examination in April 2010; at that examination he was noted to have four scars that were 1 by .2 centimeters each and they were located on the anterior, superior, and lateral aspect of the right shoulder.  They were superficial but not tethered, not tender, and had no keloid.  On the posterior aspect of the right shoulder, there was a single scar that measured 1 by .1 centimeter and there was no tenderness, no tethering, and no keloid.  All of the scars were superficial and represent sites of entry for minimally invasive repair of his bicep tendon.  

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008, and since the Veteran filed his claim for an increased rating on February 4, 2009, the new regulations apply.  Under DC 7801 scars, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Under DC 7804, one or two scars that are unstable or painful warrants a 10 percent disability rating.  Three or four scars that are unstable or painful warrants a 20 percent disability rating.  Five or more scars that are unstable or painful warrants a 30 percent disability rating.  

The Board finds that the November 2103 VA examination report is unclear to where two of the scars are located; if the 39 squared centimeters related to just the Veteran's right shoulder or to both his left shoulder and right shoulder; and how many of the scars on the Veteran's right shoulder are unstable or painful.  Thus, the Board finds that a new VA examination is warranted to determine the nature and severity of his scars associated with his service-connected status post arthroscope with debridement and repair of the biceps tendon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and severity of all scars associated with his service-connected status post arthroscope with debridement and repair of the biceps tendon.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's all scars associated with his service-connected status post arthroscope with debridement and repair of the biceps tendon.  The VA examiner must address the following in his/her report:
	
A) Locations for all scars of the right shoulder related to his arthroscopic surgery;

B) Characteristics of all right shoulder scars related to the arthroscopic surgery; 

C) Overall size of all scars and for each scar related to his arthroscopic surgery individually; and

D) A description of how many scars of the right shoulder related to his arthroscopic surgery are unstable or painful.  

The examiner should set forth all examination findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


